DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.

Status of Claims
Claims 1, 9, and 17 have been amended in the request for continued examination filed July 12, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Indication of Allowable Subject Matter begins on page 10.
Response to Arguments begins on page 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-8, is directed to a process. Additionally, the system, as claimed in claims 9-16, is directed to a machine. Furthermore, the non-transitory computer-readable medium, as claimed in claims 17-20, is directed to an article of manufacture.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of processing a purchase order. Specifically, representative claim 1 recites the abstract idea of: 
displaying a purchase order option as a payment option for a user in a payment selection step, wherein the purchase order option is different from a credit card option and a wire transfer option, and includes an official offer communication identifying a proposed business-to-business (B2B) purchase transaction using a standardized form;
receiving a selection of the purchase order option;
receiving, from a first user, a purchase order (PO) input from the purchase order option, wherein the PO input is accepted in an original file format of a buyer and comprises at least one of a PO identifier and a PO document file, wherein the PO identifier is associated with and unique to the PO document file, wherein includes features to enable the buyer to search for, select, and/or purchase equipment from an equipment listing created by a seller, and wherein the original file format is an existing format, style, and template in place by the buyer for PO documents from the buyer;
determining that a transaction has been completed, wherein the transaction is associated with the PO input;
in response to the determining that the transaction has been completed, generating a set of PO data based on the PO input by extracting text and/or image from the PO document file, wherein the text includes an attribute associated with identifying or describing each customer, identifying or describing each item being purchased or sought to be purchased, and/or identifying or describing each seller;
transmitting the set of PO data to a second user and associated with the transaction, wherein includes features to enable a seller to enter, or input, the information of a vehicle, aerospace, or equipment part that the seller desires to sell; and
displaying the set of PO data in a format preferred by the seller, in a format that organizes each attribute in separate fields, and in a format different from the original file format of the buyer.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of processing a purchase order, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because determining whether a transaction has been completed is a sales activity. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, receiving a selection of the purchase order option; and receiving, from a first user, a purchase order (PO) input from the purchase order option, wherein the PO input is accepted in an original file format of a buyer and comprises at least one of a PO identifier and a PO document file, wherein the PO identifier is associated with and unique to the PO document file, wherein includes features to enable the buyer to search for, select, and/or purchase equipment from an equipment listing created by a seller, and wherein the original file format is an existing format, style, and template in place by the buyer for PO documents from the buyer are types of observation. Additionally, displaying a purchase order option as a payment option for a user in a payment selection step, wherein the purchase order option is different from a credit card option and a wire transfer option, and includes an official offer communication identifying a proposed business-to-business (B2B) purchase transaction using a standardized form; determining that a transaction has been completed, wherein the transaction is associated with the PO input; transmitting the set of PO data to a second user and associated with the transaction, wherein includes features to enable a seller to enter, or input, the information of a vehicle, aerospace, or equipment part that the seller desires to sell; and displaying the set of PO data in a format preferred by the seller, in a format that organizes each attribute in separate fields, and in a format different from the original file format of the buyer are types of judgment. Furthermore, in response to the determining that the transaction has been completed, generating a set of PO data based on the PO input by extracting text and/or image from the PO document file, wherein the text includes an attribute associated with identifying or describing each customer, identifying or describing each item being purchased or sought to be purchased, and/or identifying or describing each seller is a type of evaluation. Thus, representative claim 1 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer, an electronic transaction platform, a buyer interface of a user device, one or more processors, a first user interface including the buyer interface, a second user interface including a seller interface of a seller device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., processing a purchase order) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-8 do not aid in the eligibility of independent claim 1. For example, claims 3-5 merely further define the abstract limitations of claim 1. Additionally, claims 2 and 6- 8 merely provide further embellishments of the limitations recited in independent claim 1.
Furthermore, it is noted that claims 3, 4, and 6 includes additional elements of one or more file directories in communication with a device displaying the first user interface, a widget, an optical character recognition, a machine-readable code, decrypting the PO document file, and decompressing the PO document file. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea on a generic computer. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea on a generic computer.
Thus, dependent claims 2-8 are also ineligible.
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and an article of manufacture, claims 9-16 and 17-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-8. It is noted that claims 9 and 17 respectively include additional elements of a computer system comprising: a memory having processor-readable instructions stored therein; and one or more processors configured to access the memory and execute the processor-readable instructions, which when executed by the one or more processors configures the one or more processors to perform a plurality of functions, and a non-transitory computer-readable medium containing instructions for executing. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea to a generic computing environment. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea to a generic computer. As such, claims 9-16 and 17-20 are rejected for at least similar rationale as discussed above. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Claims 1-20 are allowable due to the combination of features. Specifically, having a purchase order as a payment option that is different from a credit card and wire transfer in combination with a buyer uploading their purchase order in their preferred template is novel and non-obvious over the cited prior art. The cited prior art utilizes each of these features, but the cited prior art fails to obviously teach them in combination.
The most relevant prior art includes Han (US 20020010644 A1, herein referred to as Han), Reginald et. al. (US 20080059381 A1, herein referred to as Reginald), and Godsey et. al. (US 20130218716 A1, herein referred to as Godsey). Newly cited Zakula (US 20190114691 A1, herein referred to as Zakula) and Cline et. al. (US 20060173780 A1, herein referred to as Cline) are also relevant.
Han discloses a B2B commerce method and system hosted on a server that is accessed by client computers. A buyer uses an interface to check their requested estimate, select the proper company for fulfilling the order, and forwarding the purchase order to the selected company. The interface allows the user to upload purchase order documents to the platform that includes the required materials, categories of materials, and a document identifier. The material vendor can list their materials, which includes the equipment needed to complete the project, on the platform after log-in as a member on their own client computer. After submission, the vendor print processing section processes the contract for settlement costs by identifying the vendor name and materials associated with the purchase order.
Han does not explicitly disclose one or more processors that perform the steps, transmitting the set of data to a seller interface, wherein the seller interface includes features to enable a seller to enter the information of a vehicle, aerospace, or equipment part, nor displaying, on the seller interface of a seller device, the set of data. Han also does not disclose a purchase order option as a payment option for a user in a payment selection step, wherein the purchase order option is different from a credit card option and a wire transfer option, and includes an official offer communication using a standardized form. Han further does not disclose that input is accepted by the platform in the buyer’s original file format, wherein the original file format is an existing format, style, and template in place by the buyer for PO documents from the buyer, data is generated by extracting text and/or image from the PO document file, wherein the text includes an attribute for describing, nor that the data is displayed in a format preferred by the seller and in a format different from the buyer's original file format.
Reginald discloses a computer system that includes a central processing unit which transmits data to a supplier computer system comprising a display screen. The system allows the supplier and purchaser to negotiate a purchase price for goods and vehicle parts. The data is exchanged in the form of a spreadsheet, and the supplier can upload data directly from a supply parts database into the spreadsheet to be viewed by both users. Individual cells in the spreadsheet represent each part number, quantity, seller information, and buyer information, and they can be locked or unlocked depending on whether the supplier or purchaser is viewing/editing the spreadsheet. Once the purchaser and supplier agree upon a should-cost, the purchase order is submitted as an official offer. 
Reginald does not disclose using PO document files as a purchase order option nor a purchase order option as a payment option for a user in a payment selection step. Reginald also does not disclose that the purchase order option is different from a credit card option and a wire transfer option, and includes an official offer communication using a standardized form. Reginald further does not disclose that input is accepted by the platform in the buyer’s original file format, wherein the original file format is an existing format, style, and template in place by the buyer for PO documents from the buyer, data is generated by extracting text and/or image from the PO document file, wherein the text includes an attribute for describing, nor that the data is displayed in a format preferred by the seller and in a format different from the buyer's original file format.
Godsey discloses a method and system for shopping online using local file folders. The buyer shops for items and adds them to a shopping cart supplemented by a local folder created by the buyer’s computing device. The buyer can submit their cart in one format, and the system packages the local folder in a way that conforms to the format of the retailer. During packaging, the system extracts metadata from the local folder, which includes item information such as name, price, quantity, and buyer information. Buyer information includes payment and shipping information, and during checkout, the buyer can use different payment methods, such as credit cards, bank accounts, stored value accounts, and credits to purchase the items. The system then sends the package to the retailer for purchase, and the retailer can return a confirmation if the purchase was successful. 
Godsey does not disclose transmitting the set of data to a seller interface, wherein the seller interface includes features to enable a seller to enter the information of a vehicle, aerospace, or equipment part, nor displaying, on the seller interface of a seller device, the set of data. Godsey also does not disclose that the purchase order option is different from a credit card option and a wire transfer option, and includes an official offer communication. Godsey further does not disclose that the original file format is an existing format, style, and template in place by the buyer for PO documents from the buyer, nor that the format organizes each attribute in separate fields.
Zakula discloses a method and system for converting a customer document to text, and creating a purchase order document from the text. Using their preferred template, a customer can upload their document, such as a PDF, image, or spreadsheet, to the platform, and the platform converts the document into a text format via a conversion module. The processing module then matches the text to information stored in the database, which is populated into a purchase order document for the vendor. This purchase order document can be displayed to the vendor, with the appropriate information separated into individual fields, and the vendor can use the system to store the purchase order in their financial record system for order processing. 
Zakula does not explicitly disclose that the seller interface includes features to enable a seller to enter the information of a vehicle, aerospace, or equipment parts, nor that the purchase order option is a payment option that is different from a credit card option and a wire transfer option, nor that the purchase order includes an official offer communication. Zakula also does not disclose that the PO document has a unique PO identifier.
Cline discloses a method and system for offering and managing purchase card transactions. An e-commerce platform is available for users to submit purchases through, specifically for life sciences research equipment parts. A user can add items to their cart, and when the user is ready to checkout, they can complete the transaction by selecting their preferred purchase method from a drop-down menu. The purchase methods include credit card, purchase order, or purchase card. Each purchase order is associated with an identifier, and upon submitting the purchase order, the funds for the purchase order are immediately obligated to the business the user is purchasing from.
Cline does not disclose that input is accepted by the platform in the buyer’s original file format, wherein the original file format is an existing format, style, and template in place by the buyer for PO documents from the buyer, data is generated by extracting text and/or image from the PO document file, wherein the text includes an attribute for describing, nor that the data is displayed in a format preferred by the seller that organizes each attribute in separate fields, and in a format different from the buyer's original file format. Cline also does not disclose transmitting the set of PO data to a seller interface, wherein the seller interface includes features to enable a seller to enter the information, nor displaying, on the seller interface of a seller device, the set of PO data.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-20 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.


Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments have rendered the rejections moot. Therefore, the rejections are hereby withdrawn.

With respect to the rejections under 35 U.S.C. 101, Applicant’s amendments have not overcome the deficiencies with respect to 35 U.S.C. 101. Therefore, the rejection is hereby maintained.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. In light of an updated search, the prior art does not render obvious the combination of features of the claimed invention. Therefore, the rejections are hereby withdrawn.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Favereau et. al. (US 20190318426 A1) was used to understand how purchase orders are used in the oil and gas industry, specifically for bid submission and payment.
Partida (2015 NPL) was used to understand the environmental impact of efficient processing of purchase orders and advantages of software reducing the process time.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625